DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  
(1), In claim 15, a period “.” is missing at the end of this claim.
(2), Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because it is a multiple dependent claim. For examination purpose, claim 20 is treated as a dependent of claim 18.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in lines 5-6, claim 6 recites “optionally indicating the interference level” which renders the claim indefinite because it is not clear whether or not this feature: “indicating the interference level”, is in the claim or not. 
In line 6, claim 16 recites “optionally indicating the interference level” which renders the claim indefinite because it is not clear whether or not this feature: “indicating the interference level”, is in the claim or not.
Claim 17 recites the limitation “the digital beamforming feedback matrix” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasher et al. (US 2018/0091281 A1).
Consider claims 1 and 18:
Kasher discloses a first communication device comprising circuitry (see Fig. 2 and paragraph 0031, where Kasher describes a wireless communication system that comprises an Access Point (AP) 200 and a group of stations (STAs)) configured to
simultaneously transmit to a group of two or more second communication devices using multi-user multiple input multiple output, MU-MIMO, communication (see Fig. 2 and paragraph 0031, where Kasher teaches: “the AP 200 sends data concurrently to all the STAs” in a MU-MIMO scenario);
perform beamforming training with a selected second communication device of said group of second communication devices (see Fig. 3 and paragraphs 0032-0033, where Kasher describes that the AP 200 performs beamforming training with a station (STA) of the group of STAs) by 
transmitting one or more transmit packets including one or more training units (see Fig. 3 and paragraph 0033, where Kasher teaches: “Then the AP 200 transmits, a sector sweep frame 320 with training fields appended at the end” to the STA), 
wherein an analog beamforming training matrix and/or a digital beamforming training matrix adapted for beamforming training with the selected second communication device are applied on the one or more training units (see Fig. 2 and paragraph 0031, where Kasher describes that the AP 200 applies “a good Antenna Weight Vector (AWV) setting” to transmit the signal to the STA based on a beamforming training protocol, examiner note: a vector is a special case of a matrix and antennas transmit analog signals, therefore, the AWV is an analog beamforming matrix), 
receiving from the selected second communication device feedback in response to the transmitted transmit packets (see Fig. 3 and paragraph 0034, where Kasher teaches: “Each STA responds with a feedback packet” after receiving the beamforming training signal from the AP 200),
said feedback including beamforming information determined by the selected second communication device based on the reception of the transmit packets (see Fig. 3 and paragraphs 0032-0034, where Kasher teaches that after receiving the beamforming training signal from the AP 200, the STA sends the feedback packet to the AP 200), and
determining, for use in the simultaneous transmission of data to a group of two or more second communication devices including the selected second communication device, an updated analog beamforming matrix based on the analog beamforming training matrix and the received feedback and/or an updated digital beamforming matrix based on the digital beamforming training matrix and/or the received feedback (see paragraph 0031, where Kasher teaches: “a beamforming training protocol should be used that provides the AP and STA the information needed to set their AWVs correctly”; see Fig. 3 and paragraphs 0032-0034, where Kasher describes that the beamforming training protocol provides the feedback packet).
Consider claims 12 and 19:
Kasher discloses a second communication device comprising circuitry (see Fig. 2 and paragraph 0031, where Kasher describes a wireless communication system that comprises an Access Point (AP) 200 and a group of stations (STAs)) configured to 
communicate with a first communication device that is configured to simultaneously transmit to a group of two or more second communication devices using multi-user multiple input multiple output, MU-MIMO, communication (see Fig. 2 and paragraph 0031, where Kasher teaches: “the AP 200 sends data concurrently to all the STAs” in a MU-MIMO scenario);
perform beamforming training with the first communication device (see Fig. 3 and paragraphs 0032-0033, where Kasher describes that the AP 200 performs beamforming training with a station (STA) of the group of STAs) by
receiving one or more transmit packets including one or more training units (see Fig. 3 and paragraph 0033, where Kasher teaches: “Then the AP 200 transmits, a sector sweep frame 320 with training fields appended at the end” to the STA), 
wherein an analog beamforming training matrix and/or a digital beamforming training matrix adapted for beamforming training with the second communication device are applied on the training units by the first communication device (see Fig. 2 and paragraph 0031, where Kasher describes that the AP 200 applies “a good Antenna Weight Vector (AWV) setting” to transmit the signal to the STA based on a beamforming training protocol, examiner note: a vector is a special case of a matrix and antennas transmit analog signals, therefore, the AWV is an analog beamforming matrix), 
determining beamforming information based on the reception of the transmit packets (see Fig. 3 and paragraphs 0032-0034, where Kasher teaches that after receiving the beamforming training signal from the AP 200, the STA sends the feedback packet to the AP 200), and 
transmitting to the first communication device feedback in response to the received transmit packets (see Fig. 3 and paragraph 0034, where Kasher teaches: “Each STA responds with a feedback packet” after receiving the beamforming training signal from the AP 200), 
said feedback including the determined beamforming information (see paragraph 0034, where Kasher teaches that the feedback packet is provided by the STA in the beamforming training).
Consider claim 2: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher discloses: wherein the circuitry is configured to transmit packets to the two or more second communication devices, wherein a first part of a transmit packet carries data for data communication with the two or more second communication devices and a second part of the transmit packet carries the one or more training units, wherein the first part of the transmit packet is transmitted with an initial digital beamforming matrix and/or an initial analog beamforming matrix and the second part of the transmit packet is transmitted with a digital beamforming training matrix and/or an analog beamforming training matrix (see Fig. 4 and paragraph 0033, where Kasher describes: “the AP 200 transmits, a sector sweep frame 320 with training fields appended at the end” of the Header+Data field 412, the sector sweep frame is transmitted using the Antenna Weight Vector (AWV) according to a beamforming training protocol).
Consider claim 3:
Kasher discloses the first communication device as claimed in claim 2 above. Kasher discloses: the parts of the analog beamforming training matrix corresponding to the selected second communication device and the initial analog beamforming matrix differ (see Fig. 3 and paragraph 0041, where Kasher describes that the AP transmits to all the STAs using the newly calculated AWV).
Consider claim 4: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher discloses: wherein the circuitry is configured to include an indication of the selected second communication device and/or an indication that one or more digital beamforming training matrices and/or analog beamforming matrices are applied on the one or more training units in one or more transmit packets (see paragraph 0020, where Kasher describes: “The training fields are transmitted through a set of antennas and sectors, each sector directed to a specific STA,”).
Consider claim 5: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher discloses: the circuitry is configured to receive feedback from the selected second communication device including information indicating the training unit resulting in the best value of a reception metric and/or digital beamforming feedback information comprising one or more of: signal-to-noise information per stream, signal-to-noise information per training unit or group of training units, elements of digital beamforming feedback matrix in uncompressed form, set of angles corresponding to a digital beamforming matrix in compressed form by means of Givens rotations (see paragraph 0034, where Kasher teaches that the feedback packet “including the list of sectors the respective STA received and the signal to Noise ratio (SNR) or relative power with which each of them was received”).
Consider claim 6: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher discloses: the circuitry is configured to receive interference feedback from one or more non-selected second communication devices of the group different from the selected second communication device, said interference feedback indicating the training unit causing interference at the one or more non-selected second communication device and optionally indicating the interference level or a measure allowing deriving the interference level of the interference caused by the training unit (see paragraph 0102, where Kasher teaches that the AP “determines, based on MID feedback, a combination of signal to noise plus interference for a plurality of stations”).
Consider claim 9: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher discloses: the circuitry is configured to transmit one or more transmit packets each including multiple training units (see Fig. 3 and paragraph 0033, where Kasher teaches: “Then the AP 200 transmits, a sector sweep frame 320 with training fields appended at the end”), wherein the analog beamforming training matrix and/or the digital beamforming training matrix applied on each training unit or group of training units changes from training unit to training unit or from group of training units to group of training units and is different than an initial analog beamforming matrix and/or initial digital beamforming matrix applied for transmitting the data part of the packet (see paragraph 0033, where Kasher teaches: “Each training field is transmitted using a different transmit sector and optionally a different antenna”; see paragraph 0014, where Kasher describes: “it is necessary for both the AP and the STAs to set their antenna arrays (by setting their antenna weight vectors-AWVs)”).
Consider claim 13: 
Kasher discloses the second communication device as claimed in claim 12 above. Kasher discloses: the circuitry is configured to use a fixed receive analog beamforming matrix to receive the one or more transmit packets including one or more training units (see paragraph 0019, where Kasher describes: “each STA is receiving through its best receive AWV”).
Consider claim 14: 
Kasher discloses the second communication device as claimed in claim 12 above. Kasher discloses: the circuitry is configured to change the receive analog beamforming matrix during the reception of each training unit or of each group of training units included in the one or more transmit packet (see paragraph 0031, where Kasher describes: “a beamforming training protocol should be used that provides the AP and STA the information needed to set their AWVs correctly.”).
Consider claim 15: 
Kasher discloses the second communication device as claimed in claim 12 above. Kasher discloses: the circuitry is configured to transmit beamforming feedback information to the first communication device, including one or more of an indication of the training unit resulting in the best metric for reception, an indication of the channel quality or received signal strength or signal to noise ratio for the training unit resulting in the best metric for reception, the elements of a digital beamforming feedback matrix computed for the training unit received with best metric, and a set of angles corresponding to a compression with Givens rotation matrices of a digital beamforming matrix computed for the training unit received with the best metric (see paragraph 0034, where Kasher teaches that the feedback packet “including the list of sectors the respective STA received and the signal to Noise ratio (SNR) or relative power with which each of them was received”).
Consider claim 20: 
Kasher discloses the invention as claimed in claim 18 above. Kasher discloses: a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 18 to be performed (see Fig. 1 and paragraph 0026, where Kasher describes that the AP comprises a microprocessor and a long term memory for storing instructions executed by the microprocessor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2018/0091281 A1), as applied to claim 1 above, and further in view of Ohwatari et al. (US 2013/0148538 A1) and Li et al. (US 2010/0056216 A1).
Consider claim 7: 
Kasher discloses the first communication device as claimed in claim 1 above.  Kasher does not specifically disclose: (1), choosing one or more analog beam combinations; for each analog beam combination, compute an interference matrix based on channel state information from a previous beamforming training, and (2), compute the digital beamforming training matrix by selecting rotation matrices and/or computing null vectors such that the interference at non-selected second communication devices is minimized or null.
	Regarding (1), Ohwatari teaches: choosing one or more analog beam combinations, for each analog beam combination, compute an interference matrix based on channel state information from a previous beamforming training (see paragraph 0082, where Ohwatari describes computing a interference channel matrix for the interference beams of which the power ratio is greater than a threshold, and the interference channel matrix is generated from previous transmitted UE-specific reference signals).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: choosing one or more analog beam combinations; for each analog beam combination, compute an interference matrix based on channel state information from a previous beamforming training, as taught by Ohwatari to modify the method of Kasher in order to conduct accurate Interference Rejection Combining (IRC) reception, as discussed by Ohwatari (see paragraph 0042).
	Regarding (2), Li teaches: compute a digital beamforming training matrix by selecting rotation matrices (see paragraph 0041-0042, where Li describes computing a beamforming matrix V(t+1) by selecting a square 9rotation matrix Q to rotate a beamforming matrix V(t)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: compute the digital beamforming training matrix -by selecting rotation matrices and/or computing null vectors such that the interference at non-selected second communication devices is minimized or null, as taught by Li to modify the method of Kasher in order to increase the concentration of codewords, as discussed by Li (see paragraph 0042).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2018/0091281 A1), as applied to claim 1 above, and further in view of Oteri et al. (US 2021/0143887 A1).
Consider claim 10: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher does not specifically disclose: the circuitry is configured to apply an analog beamforming training matrix that is the same as an initial analog beamforming matrix used for transmitting the data part of the transmit packets and/or a digital beamforming training matrix on one or more training units for training with the selected second communication device.
Oteri teaches: a circuitry is configured to apply an analog beamforming training matrix that is the same as an initial analog beamforming matrix used for transmitting the data part of the transmit packets and/or a digital beamforming training matrix on one or more training units for training with the selected second communication device (see paragraph 0158, where Oteri describes: “In another example, SC or OFDM TRN fields may be appended to the end of the frame with multiple TRN fields using the same AWV used for the SU-MIMO or MU-MIMO transmission to identify the hybrid beamforming feedback for the current transmission.”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the circuitry is configured to apply an analog beamforming training matrix that is the same as an initial analog beamforming matrix used for transmitting the data part of the transmit packets and/or a digital beamforming training matrix on one or more training units for training with the selected second communication device, as taught by Oteri to modify the method of Kasher in order to “allow reducing the appended TRN-units in the case that the analog beams are fixed”, as discussed by Oteri (see paragraph 0158).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2018/0091281 A1), as applied to claim 1 above, and further in view of Liu et al. (US 2017/0222855 A1) and Li et al. (US 2010/0164802 A1).
Consider claim 11: 
Kasher discloses the first communication device as claimed in claim 1 above. Kasher does not specifically disclose: (1), the circuitry is configured to receive transmit packets including one or more training units from the selected second communication device and to estimate the channel based on the received training units, and (2), use the received channel state information to preemptively perform beamforming training with second communication devices that transmitted channel state information indicating that the channel with the first communication device is unstable.
Regarding (1), Liu teaches: a circuitry is configured to receive transmit packets including one or more training units from the selected second communication device and to estimate the channel based on the received training units (see paragraph 0003, where Liu teaches: “In the uplink MU-MIMO, an access point (AP) obtains channel estimation of the uplink MU-MIMO by using a high efficiency long training field (HE-LTF) in an uplink packet transmitted by each STA”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the circuitry is configured to receive transmit packets including one or more training units from the selected second communication device and to estimate the channel based on the received training units, as taught by Liu to modify the method of Kasher in order to meet the new-generation WLAN standard, as discussed by Liu (see paragraph 0003).
Regarding (2), Li teaches: use the received channel state information to preemptively perform beamforming training with second communication devices that transmitted channel state information indicating that the channel with the first communication device is unstable (see Fig. 1 and paragraph 0038, where Li teaches: “The disclosed system 100 can adapt the beamforming training sequence based on channel conditions.”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: use the received channel state information to preemptively perform beamforming training with second communication devices that transmitted channel state information indicating that the channel with the first communication device is unstable, as taught by Li to modify the method of Kasher in order to improve the overall system startup efficiency, as discussed by Li (see paragraph 0038).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2018/0091281 A1), as applied to claim 12 above, and further in view of Liu et al. (US 2017/0222855 A1) and Lee et al. (US 2017/0366244 A1).
Consider claim 16: 
Kasher discloses the second communication device as claimed in claim 12 above. Kasher discloses: the circuitry is configured to transmit one or more of interference feedback to the first communication device if the second communication device is not selected for performing beamforming training, said interference feedback indicating the training unit causing interference at the second communication device and optionally indicating the interference level or a measure allowing deriving the interference level of the interference caused by the training unit (see paragraph 0102, where Kasher teaches that the AP “determines, based on MID feedback, a combination of signal to noise plus interference for a plurality of stations”).
Kasher does not specifically disclose: (1), transmit packets including one or more training units enabling the first communication device to estimate the channel; and (2), channel state information to the first communication device indicating stable and/or unstable channels.
	Regarding (1), Liu teaches: transmit packets including one or more training units enabling a first communication device to estimate the channel (see paragraph 0003, where Liu teaches: “In the uplink MU-MIMO, an access point (AP) obtains channel estimation of the uplink MU-MIMO by using a high efficiency long training field (HE-LTF) in an uplink packet transmitted by each STA”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: transmit packets including one or more training units enabling the first communication device to estimate the channel, as taught by Liu to modify the method of Kasher in order to meet the new-generation WLAN standard, as discussed by Liu (see paragraph 0003).
	Regarding (2), Lee teaches: channel state information to the first communication device indicating stable and/or unstable channels (see paragraph 0119, where Lee teaches: “the UE may determine a time variable level of the channel status or quality of the current channel status and report, to the eNB, whether the UE is in a stable channel status.”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: channel state information to the first communication device indicating stable and/or unstable channels, as taught by Lee to modify the method of Kasher in order to minimize a side effect, as discussed by Liu (see paragraph 0119).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2018/0091281 A1), as applied to claim 12 above, and further in view of Yuan (US 2020/0195325 A1).
Consider claim 17: 
Kasher discloses the second communication device as claimed in claim 12 above. Kasher does not specifically disclose: the circuitry is configured to compute the digital beamforming feedback matrix based on the analog beamforming matrix used by the first communication device for transmitting the transmit packet and an analog beamforming matrix used by the second communication unit for receiving the transmit packets with strongest power.
Yuan teaches: a circuitry is configured to compute the digital beamforming feedback matrix based on the analog beamforming matrix used by the first communication device for transmitting the transmit packet and an analog beamforming matrix used by the second communication unit for receiving the transmit packets with strongest power (see Fig. 7 and paragraphs 0077-0079, where Yuan describes a digital beamforming vector for a UE on a subcarrier is calculated based on the analog beamforming matrix UAB).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the circuitry is configured to compute the digital beamforming feedback matrix based on the analog beamforming matrix used by the first communication device for transmitting the transmit packet and an analog beamforming matrix used by the second communication unit for receiving the transmit packets with strongest power, as taught by Yuan to modify the method of Kasher in order to minimize precoding complexity, as discussed by Yuan (see paragraph 0004).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631